12/09/2022



                                                                                            Case Number: DA 22-0639




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 22-0639

FORWARD MONTANA; LEO
GALLAGHER; MONTANA
ASSOCIATION OF CRIMINAL
DEFENSE LAWYERS; GARY
ZADICK,

             Plaintiffs and Appellants,
                                                       ORDER OF MEDIATOR APPOINTMENT
      v.

THE STATE OF MONTANA, by and
through GREG GIANFORTE,
Governor,

             Defendant and Appellee.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Patricia Hope Klanke, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this December 9, 2022.




                                                          r.-6mxaq
                                            Bowen Greenwood, Clerk of the Supreme Court
c:   Rylee Sommers-Flanagan, ryleesf@gmail.com
     Raphael Jeffrey Carlisle Graybill, rgraybill@silverstatelaw.net
     Constance Van Kley, cgvankley@gmail.com
     Brent A. Mead, brent.mead2@mt.gov; bekola@mt.gov
     Emily Jones, emily@joneslawmt.com
     Patricia Hope Klanke, patricia@drakemt.com